DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Response to Amendments and Arguments
Claims 1, 8, 11, 16, 17 and 20 have been amended; claims 2 and 5 has been canceled; no claims have been added or withdrawn. Claims 1, 3, 4 and 6-20 are now pending and under consideration.
The previous rejections of claims 8-15 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to claim 8.
The previous rejections of claims 1-4, 6, 7 and 17 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1 and 17 and in light of the cancellation of claim 2.
The previous rejection of claim 2 under 35 U.S.C. 112(d) has been withdrawn, in light of the cancellation of the claim.

Applicant’s arguments, filed 02/23/2021, with respect to amended independent claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 has been amended to recite “providing an indication of whether or not a fuel injector of the variable displacement engine is activated and deactivated via an engine knock background noise level and a controller” in lines 3-5; however, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure provides sufficient written description support for “providing an indication of whether or not a fuel injector of the variable displacement engine is activated and deactivated via an engine knock background noise level and a controller” because, as best understood by the examiner, Applicant’s originally-filed specification merely discloses providing an indication of whether or not a fuel injector of the variable displacement engine is activated or deactivated via an engine knock background noise level and a controller (e.g., see lines 10-23 of page 55). Therefore, it appears that the amendments to claim 8 improperly introduce “new matter” to the claim, such that the claim now fails to comply with the written description requirement.
Claims 9-15 are dependent from claim 8, such that claims 9-15 also include the “new matter” recited by claim 8, such that claims 9-15 are also rejected for at least the same reasons that claim 8 is rejected, as discussed in detail directly above with respect to claim 8.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “where the indication of whether or not the fuel injector is activated or deactivated is based on…” in lines 4-6. Claim 12 is dependent from claim 8, and claim 8 recites “providing an indication of whether or not a fuel injector of the variable displacement engine is deactivated as expected” in lines 3-4. Specifically, it is unclear whether “the indication of whether or not the fuel injector is activated or deactivated” in claim 12 is intended to be the same as or different from “an indication of whether or not a fuel injector of the variable displacement engine is deactivated as expected” in claim 8. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 4-5 of claim 12 to instead recite --where the indication of whether or not the fuel injector is as expected--.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,934,256 to Wenzlawski et al. (hereinafter: “Wenzlawski”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of U.S. Patent No. 6,763,297 to Stahl et al. (hereinafter: “Stahl”).
With respect to claim 8, Wenzlawski teaches an engine operating method, comprising: operating a variable displacement engine (operating of an internal combustion engine is apparent from at least Figs. 1-3 in view of at least Col. 3, lines 3-11, where at least Col. 3, line 67 – Col. 4, line 4 discloses selectively suppressing operation of an injector of a cylinder of internal combustion engine to deactivate the cylinder in response to a request for an engine protection measure, such that it is understood that the engine would transition from operation at a first displacement corresponding to a first group of activated cylinders to operation at a second displacement corresponding to a second group of activated cylinders not including the deactivated cylinder, such that it is understood that the engine is a “variable displacement engine”); providing an indication of whether or not a fuel injector of the variable displacement engine is deactivated as expected via an engine knock background noise level and a controller [as depicted by at least Fig. 2 and as discussed by at least Col. 3, line 61 – Col. 4, line 1, in a first engine cycle, a determination is made that an injection by a fuel injector is an incorrect injection (e.g., S6 & S7) using each of an electronic engine control device (e.g., “controller”) and a structure-borne noise signal (e.g., “engine knock background noise level”) from a knock sensor, where the incorrect injection indicates that the fuel injector is activated at incorrect times, such that the incorrect injection also indicates that the fuel injector is not deactivated at times when deactivation of the fuel injector is normally expected]; and adjusting engine operation responsive to the indication via the controller [for example, as depicted by at least Fig. 2 and as discussed by at least Col. 3, line 67 – Col. 4, line 4, in response to the determined incorrect injection in the first engine cycle, the electronic engine control device performs engine protection by either changing activation time of the fuel injector (e.g., “adjusting engine operation”) or suppressing activation of the injector (e.g., “adjusting engine operation”)]. 
As discussed in detail above, Wenzlawski is understood to teach each and every limitation of the method of claim 8 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Wenzlawski does not fully teach operating a variable displacement engine and/or in such a case where Wenzlawski is not interpreted or relied upon to teach operating a variable displacement engine, it is also noted that Stahl teaches operating a variable displacement engine (as depicted by at least Figs. 2 & 6 and as discussed by at least Col. 1, lines 12-17, Col. 2, lines 57-65 & Col. 3, lines 61-64); providing an indication of whether or not a fuel injector of the variable displacement engine is activated and deactivated via an engine knock background noise level and a controller [as depicted by at least Figs. 2, 5 & 6 and as discussed by at least Col. 1, lines 12-17, Col. 2, lines 57-65, Col. 3, lines 61-64 & Col. 4, lines 18-53, an Electronic Spark Control (ESC) system 112 of a controller 112 declares spark knock using received information based on noise detected at knock sensors 138 & 148 (e.g., inclusive of spark knock) corresponding to firing of a cylinder 118 of an engine 116, which is a displacement on demand (DOD) engine, after the controller 112 determines that the cylinder 118 of the engine 116 is currently being fired]; and adjusting engine operation responsive to the indication via the controller [as depicted by at least Fig. 2 and as discussed by at least Col. 1, lines 22-25 & Col. 4, lines 40-53, the ESC system 112 of the controller 112 varies spark advance (e.g., “adjusting engine operation”) to control the spark knock after the spark knock is declared using the information based on the noise detected at the knock sensors 138 & 148 corresponding to the firing of the cylinder 118 of the engine 116]..
Therefore, even if Wenzlawski is not interpreted or relied upon to teach operating a variable displacement engine, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski with the teachings of Stahl to include operating the engine as a variable displacement engine because Stahl further teaches that deactivating one or more cylinders when full engine power is not needed beneficially reduces pumping losses and improves fuel economy (as discussed by at least Col. 1, lines 12-17 of Stahl).

With respect to claim 9, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 8, where adjusting engine operation includes enabling or disabling one or more variable displacement engine operating modes (as discussed in detail above with respect to claim 8; because enabling one or more variable displacement engine operating modes and disabling one or more variable displacement engine operating modes are recited in the alternative, it is sufficient to reject one of the claimed alternatives).

With respect to claim 13, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 8, further comprising determining the engine knock background noise level via an observer [as discussed in detail above with respect to claim 8, the structure-borne noise signal is from the knock sensor (e.g., “observer”)], where the observer provides an output that is dependent on engine speed, fuel injection timing, and fuel injection duration during a cylinder cycle [combustion (alternatively, knocking vibrations) corresponding to the cylinder of the engine during any given combustion cycle is necessarily dependent upon factors including engine speed, fuel injection timing, and fuel injection duration, such that the structure-borne noise signal is from the knock sensor is also necessarily dependent upon factors including engine speed, fuel injection timing, and fuel injection duration).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of U.S. Patent Application Publication No. 2016/0298537 to Matthews et al. (hereinafter: “Matthews”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of Stahl, and in view of Matthews.
With respect to claim 10, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 8, where adjusting engine operation includes adjusting fuel injection amounts (as discussed in detail above with respect to claim 8); however, Wenzlawski appears to lack a clear teaching as to whether adjusting engine operating also includes adjusting engine spark timing.
Matthews teaches a method, including igniting a compressed fuel-air mixture via spark ignition through a spark plug system and/or a compression ignition via compression heat, and adjusting engine operation responsive to knock detection including adjusting fuel injection amounts, where adjusting engine operation responsive to knock detection further includes adjusting engine spark timing in the case of igniting the compressed fuel-air mixture via the spark ignition (as discussed by at least ¶ 0026, 0030 & 0032).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski with the teachings of Matthews such that the engine ignites a compressed fuel-air mixture via spark ignition through a spark plug system, either in the alternative to (or in combination with) compression ignition via compression heat because Matthews demonstrates spark ignition is merely an alternative technique for igniting a compressed fuel-air mixture in a cylinder of an internal combustion engine. Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski with the teachings of Matthews such .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of U.S. Patent Application Publication No. 2005/0098156 to Ohtani (hereinafter: “Ohtani”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of Stahl, and in view of Ohtani.
With respect to claim 11, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 8, further comprising providing a second indication of whether or not the fuel injector of the variable displacement engine is activated as expected via the engine knock background noise level [as depicted by at least Fig. 2 and as discussed by at least Col. 3, line 61 – Col. 4, line 4, in a second engine cycle, a determination is made that an injection by the fuel injector is an incorrect injection (e.g., S6 & S7) using the structure-borne noise signal, where the incorrect injection indicates that the fuel injector is activated at incorrect times, such that the incorrect injection also indicates that the fuel injector is not activated as expected], and adjusting engine operation responsive to the second indication [for example, as depicted by at least Fig. 2 and as discussed by at least Col. 3, line 67 – Col. 4, line 4, in response to the determined incorrect injection in the second engine cycle, engine protection is performed by either changing activation time of the fuel injector (e.g., “adjusting engine operation”) or suppressing activation of the injector (e.g., “adjusting engine operation”)], where the engine knock background noise level is based on output of an engine knock sensor, wherein the fuel injector is one of a direct fuel injector and a port fuel injector (as discussed in detail above with respect to claim 8); however, Wenzlawski appears to lack a clear teaching as to whether the fuel injector is one of a direct fuel injector and a port fuel injector, and Wenzlawski also appears to lack a clear teaching as to whether the engine knock background noise level includes noise from direct and port fuel injectors.
Ohtani teaches a method, including operating an engine with direct and port fuel injectors, where an engine knock background noise level includes noise from the direct and port fuel injectors (as depicted by at least Figs. 1, 2, 7 & 8 and as discussed by at least ¶ 0052, 0086 & 0095).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski, if even necessary, with the teachings of Ohtani such that the fuel injector is one of a direct fuel injector and a port fuel injector, and such that the engine knock background noise level, at least at times, includes noise from direct and port fuel injectors, because Ohtani further teaches that providing an engine with both direct and port injectors beneficially provides a greater range of control options via defined injection positions, including to provide appropriate engine output via switching fuel injection modes in accordance with engine operating conditions (as discussed by at least ¶ 0002-0004 of Ohtani), and operation of both of direct and port fuel injectors contribute to engine knock background noise level. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of U.S. Patent No. 6,845,312 to Cross et al. (hereinafter: “Cross”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of Stahl, and in view of Cross.
With respect to claim 12, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 8, further comprising processing and analyzing output an engine knock sensor to determine the engine knock background noise level (S4 of Fig. 2) and entering or exiting a variable displacement engine cylinder operating mode to urge a change in the engine knock background noise level (as discussed in detail above with respect to claim 8; because entering and exiting are recited in the alternative, it is sufficient to address one of the claimed alternatives), and where the indication of whether or not the fuel injector is activated or deactivated is based on an urge to change the engine knock background noise level, and where the urge to change the engine knock background noise level is commanding one or more engine cylinders to activate or deactivate (as discussed in detail above with respect to claim 8); however, Wenzlawski appears to lack a clear teaching as to whether the method further includes: integrating output of the engine knock sensor to determine the engine knock background noise level.  
Cross teaches a method, including integrating an output of a knock sensor, low pass filtering the integrated output of the knock sensor to provide a background noise level, and dividing the integrated output of the knock sensor by the low pass filtered integrated output of the knock sensor to determine a knock intensity level (as depicted by at least Figs. 1 & 2 and as discussed by at least Col. 8, line 10 – Col. 9, line 20 & Col. 11, line 42 – Col. 12, line 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski, if even necessary, with the teachings of Cross, if even necessary, to further determine the engine knock background noise level based on integrating output of the engine knock sensor because Cross further teaches that integrating output of a knock sensor is well known in the art signal processing to provide an energy level of the output signal of the knock signal within each of a knock window (K) and a reference window (R), with Cross further teaching to band pass filter (which includes low pass filtering) the output signal of the knock sensor, together with the integrating, to provide the energy level of the output signal of the knock signal within each of the knock window (K) and the reference window (R), with Cross further teaching that a measure of an intensity of knock is determined via a knock ratio calculated by dividing the knock window (K) by the reference window (R) (as depicted by at least Figs. 1 & 2 and as discussed by at least Col. 8, line 10 – Col. 9, line 20 & Col. 11, line 42 – Col. 12, line 6 of Cross). Such a measure of an intensity of knock would merely function as an alternative to the measure of the intensity of knock utilized by Wenzlawski, when used in combination with the method of Wenzlawski. In other words, it is understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

With respect to claim 14, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 13; however, Wenzlawski appears to lack a clear teaching 
Cross teaches a method, including integrating an output of a knock sensor, low pass filtering the integrated output of the knock sensor to provide a background noise level, and dividing the integrated output of the knock sensor by the low pass filtered integrated output of the knock sensor to determine a knock intensity level (as depicted by at least Figs. 1 & 2 and as discussed by at least Col. 8, line 10 – Col. 9, line 20 & Col. 11, line 42 – Col. 12, line 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski, if even necessary, with the teachings of Cross, if even necessary, such that the output of the observer is further dependent on a difference between a filtered integrated knock level change estimate and an integrated knock level change estimate because Cross further teaches that integrating output of a knock sensor is well known in the art signal processing to provide an energy level of the output signal of the knock signal within each of a knock window (K) and a reference window (R), with Cross further teaching to band pass filter (which includes low pass filtering) the output signal of the knock sensor, together with the integrating, to provide the energy level of the output signal of the knock signal within each of the knock window (K) and the reference window (R), with Cross further teaching that a measure of an intensity of knock is determined via a knock ratio calculated by dividing the knock window (K) by the reference window (R) (as depicted by at least Figs. 1 & 2 and as discussed by at least Col. 8, line 10 – Col. 9, line 20 & Col. 11, line 42 – .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of U.S. Patent No. 5,935,189 to Park (hereinafter: “Park”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wenzlawski in view of Stahl, and in view of Park.
With respect to claim 15, Wenzlawski (alternatively, Wenzlawski modified supra) teaches the method of claim 8; however, Wenzlawski appears to lack a clear teaching as to whether the method further comprises providing notification to vehicle occupants responsive to the indication. 
Park teaches a method, including providing notification to vehicle occupants responsive to identification of knock based in part on an engine knock background noise level (for example, as depicted by at least Figs. 1, 9 & 12 and as discussed by at least Col. 5, lines 21-41, display units 80 & 81 identify to a driver that a knocking cylinder of the engine is detected).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wenzlawski, if even necessary, with the teachings of Park such that the method further comprises providing notification to vehicle occupants responsive to the indication because Park further teaches that 

Allowable Subject Matter
Claims 1, 3, 4, 6, 7 and 16-20 are allowable over the prior art of record for the reasons provided by the final Office Action mailed 12/23/2020 and the Advisory Action mailed 03/17/2021.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747